Citation Nr: 0003159	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of left 
rib injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from April 1944 to April 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for hearing loss and residuals of injury to the left ribs.

The veteran has raised several claims that have not been 
adjudicated by the RO, including service connection for a 
heart disorder, head injury, back disorder, eye disorder, 
nervous disorder, and a prostate disorder, and entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability.  All of such issues are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability from hearing loss which is 
related to any disease or injury he incurred during his 
active military service.

2.  The record contains no competent medical evidence that 
the veteran has current disability from residuals of injury 
to the left ribs which is related to any disease or injury he 
sustained during his active military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
residuals of injury to the left ribs is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops sensorineural hearing loss to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims for service connection for hearing loss and 
residuals of injury to the left ribs are not well grounded.  
Although the RO did not specifically state that it denied the 
veteran's claim for service connection for hearing loss on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied this claim on the 
merits, the Board concludes that denying the claim because it 
is not well grounded is not prejudicial to the appellant, as 
the appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of 
rating decision and in the statement of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.


I.  Hearing Loss

The veteran contends that he has current disability from 
hearing loss as a result of a blow to the head he claims to 
have sustained in a fall during his active military service.  
His representative asserts that the hearing loss is due to 
noise exposure as a military policeman.  The service medical 
records do not show that the veteran sustained a head injury 
during his active military service.  At the time of a 
physical examination for separation from service, the 
veteran's hearing for whispered voice was 15/15 in both ears.  
No significant diseases, wounds, or injuries were noted.

The veteran has submitted records of treatment by a private 
physician which span a period from 1956 to 1990.  Such 
records do not show complaints, diagnoses, or treatment of 
hearing loss.  The VA outpatient treatment records contained 
in the claims file are similarly devoid of indications of 
complaints, diagnoses, or treatment of hearing loss.  The 
veteran has reported that he wears hearing aids.  Hearing 
loss disability is specifically defined at 38 C.F.R. § 3.385.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Without such findings, 
the Board must conclude that the record does not contain 
competent evidence of current hearing loss disability.  

In testimony and written statements, the veteran has 
attributed his claimed current disability from hearing loss 
to an in-service fall on ice during which he struck his head.  
The Board has considered his testimony and the records.  The 
veteran is competent to testify that he sustained injuries 
after slipping on ice during his active military service.  
However, in the absence of evidence that he has the expertise 
to render opinions about the etiology of his claimed hearing 
loss, his assertions that his claimed hearing loss is related 
to an in-service injury are afforded no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the record contains no competent medical 
evidence that the veteran has current disability from hearing 
loss or that such hearing loss is related to any disease or 
injury during his active military service.  The Board 
concludes that the claim for service connection for hearing 
loss is not well grounded.

II.  Left Rib Fracture

Service medical records show that the veteran was treated for 
left side rib pain in February 1945.  His chest was strapped.  
Five days later, he complained of right side rib pain.  On 
examination, some tenderness was noted.  He was treated with 
strapping.  At the time of a medical examination for 
separation from service in April 1946, an examiner noted that 
the veteran had not had any significant injuries and had no 
musculoskeletal defects.

The Board has reviewed the entire record, including the 
transcript of the veteran's testimony at the RO and records 
of private and VA medical treatment since the veteran's 
separation from service.  A thorough review of the record 
yields no competent medical evidence that the veteran has 
current disability which is a residual an injury to his left 
ribs during his active military service.  The first and third 
elements of the Caluza analysis are not satisfied.  The Board 
concludes that the claim for service connection for residuals 
of injury to the left ribs is not well grounded.


ORDER

Service connection is denied for hearing loss and residuals 
of injury to the left ribs.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

